DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Holmgren (US Pub: 2013/0141395 A1) teaches “A touch sensing apparatus comprising: a panel that defines a touch surface extending in a plane having a normal axis, a plurality of emitters and detectors arranged along a perimeter of the panel, a light directing element arranged adjacent the perimeter, wherein the emitters are arranged to emit a respective beam of light and the light directing element is arranged to receive the beam of light through a first surface and couple out the beam of light through a second surface to direct the beam of light across the touch surface substantially parallel to the touch surface” (i.e. as seen in figure 13-14 Holmgren teaches the device of 100 and 600 which uses the emitter 200 to deflect a light toward the user’s finger in the touch surface area) (see Fig. 13-14, [0209-0211]). However, Holmgren do not teach “wherein the beam of light is received through the first surface at a first distance from the touch surface and is deflected by the light directing element to the second surface to couple out the beam of light at a second distance from the touch surface, wherein the first distance is greater than the second distance” (i.e. since Holmgren only teaches a single reflective surface area which detects user’s finger it does not recite two surfaces where the distance to the touch surface is greater than the distance to the second surface coupled to the light) (see Fig. 13-14).
Also, the prior art Bergstrom et al. (US Patent 10,963,104) teaches difference reflective surface in figure 3 embodiment which shows a dual surface area in addition to the touch surface design of Holmgren, however, Bergstrom ‘104 do not teach the light directing element is arranged to receive the beam of light through a first surface and couple out the beam of light through a second surface to direct 
Therefore, the combination of Holmgren and Bergstrom is still inadequate to complete the recitation of the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Li (US Patent 10,892,303 B2) is cited to teach figure 13A embodiment which shows a light permeable surface for touch detection system.
 	Saini (US Patent 9,001,086 B2) is cited to teach a similar type of optical reflective input system for a touch panel device in figures 3 and 4 embodiments which shows a complete peripheral mounted sensor and emitter design.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 16, 2021.
   20140331791